Exhibit 10.1

 

 

 

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 10, 2015

among

GULFPORT ENERGY CORPORATION,

as Borrower,

THE BANK OF NOVA SCOTIA,

as Administrative Agent

and

The Lenders Party Hereto

THE BANK OF NOVA SCOTIA,

as Sole Lead Arranger and Sole Bookrunner

AMEGY BANK NATIONAL ASSOCIATION,

as Syndication Agent

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 10, 2015, among GULFPORT ENERGY CORPORATION, a
Delaware corporation (“Borrower”), THE BANK OF NOVA SCOTIA, as Administrative
Agent (“Administrative Agent”) and L/C Issuer, the financial institutions
executing this Amendment as Existing Lenders, and the financial institutions
executing this Amendment as New Lenders (as defined below).

R E C I T A L S

A. Borrower, the financial institutions signing as Lenders thereto,
Administrative Agent and the other agents party thereto are parties to an
Amended and Restated Credit Agreement dated as of December 27, 2013, as amended
by a First Amendment to Amended and Restated Credit Agreement dated as of
April 23, 2014, and as amended by a Second Amendment to Amended and Restated
Credit Agreement dated as of November 26, 2014 (collectively, the “Original
Credit Agreement”).

B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein that are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Original Credit Agreement and, where appropriate in the context, in the other
Loan Documents to the “Agreement” shall mean the Original Credit Agreement, as
amended by this Amendment, as the same may hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by the Modification Papers, as the
same may hereafter be amended from time to time. In addition, the following
terms have the meanings set forth below:

“Effective Date” means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).

“Existing Lenders” means The Bank of Nova Scotia, Amegy Bank National
Association, KeyBank National Association, Credit Suisse AG, Cayman Islands
Branch, Iberiabank, Associated Bank, N.A., Wells Fargo Bank, N.A. and Barclays
Bank PLC.

“Modification Papers” means this Amendment, the No Material Adverse Change
Certificate, and all of the other documents and agreements executed in
connection with the transactions contemplated by this Amendment.

“New Lenders” means BNP Paribas, Compass Bank, PNC Bank, National Association,
and U.S. Bank National Association.

“New Notes” has the meaning set forth in Section 7 below.

“No Material Adverse Change Certificate” has the meaning set forth in Section 2D
below.

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

2. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by Administrative Agent, of each of the following conditions (and upon
such satisfaction, this Amendment shall be deemed to be effective as of the
Effective Date):

A. Third Amendment to Credit Agreement. This Amendment shall have been duly
executed and delivered by each of the parties hereto.

B. Borrowing Base Increase Fee. Borrower shall have paid Administrative Agent
for the account of New Lenders a fee for the incremental increase of the
Borrowing Base in the amount agreed upon by Borrower and Administrative Agent to
be shared by New Lenders.

C. Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

D. Representations and Warranties. Administrative Agent shall have received a
certificate (the “No Material Adverse Change Certificate”) to the effect that
all representations and warranties contained herein or in the other Modification
Papers or otherwise made in writing in connection herewith or therewith shall be
true and correct in all material respects (provided that any such
representations or warranties that are, by their terms, already qualified by
reference to materiality shall be true and correct without regard to such
additional materiality qualification) with the same force and effect as though
such representations and warranties had been made on and as of the Effective
Date, or if made as of a specific date, as of such date.

3. Amendments to Original Credit Agreement. On the Effective Date, the Original
Credit Agreement shall be deemed to be amended as follows:

(a) Schedule 2.01 to the Original Credit Agreement shall be replaced with
Schedule 2.01 attached to this Amendment.

(b) The definition of “Senior Notes” in Section 1.01 of the Original Credit
Agreement shall be amended to read in its entirety as follows:

“’Senior Notes” means, any unsecured Indebtedness of Borrower (and any unsecured
Guarantees thereof by the Guarantors) in an aggregate principal amount not
exceeding $1,200,000,000.”

4. Increase of Borrowing Base. The Borrowing Base is hereby increased from
$450,000,000 to $575,000,000. The Borrowing Base shall remain at this amount
until next redetermined in accordance with Article IV of the Credit Agreement.

5. Adjustment of Applicable Percentages of Lenders. The New Lenders have become
Lenders upon their execution of this Amendment, and on the Effective Date, the
New Lenders shall assume all rights and obligations of a Lender under the Credit
Agreement. The Administrative Agent, the Lenders and the Borrower hereby consent
to each New Lender’s acquisition of an interest in the Aggregate Commitments and
its Applicable Percentage. The Lenders have agreed among themselves, in
consultation with the Borrower, to reallocate their respective Commitments and
Applicable Percentages as set forth on Schedule 2.01, and the Administrative
Agent and the Borrower hereby consent to such reallocation. The Administrative
Agent, the Lenders and the Borrower hereby waive (a) any requirement that an
Assignment and Assumption or any other documentation be executed in connection
with such reallocation, and (b) the payment of any processing and recordation
fee to the Administrative Agent.

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the reallocation of the Commitments and
Applicable Percentages among the Lenders shall be deemed to have been
consummated pursuant to the terms of an Assignment and Assumption attached as
Exhibit D to the Original Credit Agreement as if the Lenders had executed an
Assignment and Assumption with respect to such reallocation. On the Effective
Date, the Commitment and Applicable Percentage of each Lender shall be as set
forth on Schedule 2.01 attached to this Amendment.

6. Concerning the New Lenders.

(a) In connection herewith, each of the Existing Lenders irrevocably sells and
assigns to each New Lender, and each New Lender, severally and not jointly,
hereby irrevocably purchases and assumes from the Existing Lenders, as of the
Effective Date, so much of each Existing Lender’s Commitment, outstanding Loans
and participations in Letters of Credit, and rights and obligations in its
capacity as a Lender under the Original Credit Agreement and any other documents
or instruments delivered pursuant thereto (including without limitation any
guaranties and, to the extent permitted to be assigned under applicable law, all
claims (including without limitation contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity), suits,
causes of action and any other right of any Existing Lender against any Person,
whether known or unknown, arising under or in connection with the Original
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby), such that each Existing Lender’s and
each New Lender’s Commitment, Applicable Percentage of the outstanding Loans and
participations in Letters of Credit, and rights and obligations as a Lender
shall be equal to its Applicable Percentage and Commitment set forth on Schedule
2.01 to this Amendment. The Existing Lenders and the New Lenders agree that the
provisions of the form of Assignment and Assumption attached as Exhibit D to the
Original Credit Agreement shall apply to it as applicable depending upon whether
it is the assignee or assignor of such “Commitments” as applicable. Each party
hereto agrees to execute an Assignment and Assumption or related ancillary
documentation to give effect to the foregoing if requested by the Administrative
Agent.

(b) Upon the Effective Date, all Loans and participations in Letters of Credit
of the Existing Lenders outstanding immediately prior to the Effective Date
shall be, and hereby are, restructured, rearranged, renewed, extended and
continued as provided in this Amendment and shall continue as Loans and
participations in Letters of Credit of each Existing Lender and each New Lender,
respectively, under the Original Credit Agreement, as amended by the
Modification Papers (as so amended, the “Credit Agreement”).

(c) Each New Lender represents and warrants to the Administrative Agent as
follows:

(i) it has received a copy of the Original Credit Agreement, together with
copies of the most recent financial statements of the Borrower delivered
pursuant thereto;

(ii) it has, independently and without reliance upon any Lender or any Related
Party of the Administrative Agent or any Lender (an “Agent-Related Person”) and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
laws relating to the transactions contemplated by the Credit Agreement, and made
its own decision to enter into the Credit Agreement and to extend credit to the
Borrower and the other Loan Parties under the Credit Agreement;

(iii) it will, independently and without reliance upon any Lender or any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, and other condition and creditworthiness of the Borrower and the other
Loan Parties.

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

(d) Each New Lender acknowledges as follows:

(i) no Lender or Agent-Related Person has made any representation or warranty to
it, and no act by the Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Lender or any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession;

(ii) except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent pursuant to the Original
Credit Agreement, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person; and

(iii) on the Effective Date, subject to the satisfaction of the conditions to
effectiveness set forth in Section 2 of this Amendment, it shall be deemed
automatically to have become a party to the Credit Agreement and have all rights
and obligations of a Lender under the Original Credit Agreement and the other
Loan Documents, each as amended by the Modification Papers, as if it were an
original Lender signatory thereto.

(e) On the Effective Date, each New Lender agrees to be bound by the terms and
conditions set forth in the Original Credit Agreement and the other Loan
Documents, each as amended by the Modification Papers, applicable to the Lenders
as if it were an original Lender signatory thereto (and expressly makes the
appointment set forth in, and agrees to the obligations imposed under, Article X
of the Original Credit Agreement).

7. New Notes. The New Lenders have become Lenders upon their execution of this
Amendment, and, on the Effective Date, the maximum Commitments of all Lenders
are now set forth on Schedule 2.01 to this Amendment. Accordingly, on the
Effective Date, Borrower shall issue Notes (“New Notes”) in the form of Exhibit
B attached to the Original Credit Agreement to the New Lenders.

8. Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers to which it is a party and such Modification Papers
constitute the legal, valid and binding obligation of Borrower enforceable in
accordance with their terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally; (b) no authorization, approval, consent or other action by,

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

notice to, or filing with, any Governmental Authority or other Person is
required for the execution, delivery and performance by Borrower thereof; and
(c) no Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment. In addition,
Borrower represents that after giving effect to the Modification Papers, all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (provided that any
such representations or warranties that are, by their terms, already qualified
by reference to materiality shall be true and correct without regard to such
additional materiality qualification) on and as of the Effective Date as if made
on and as of such date except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty is true and correct in all material respects (or true and correct
without regard to such additional materiality qualification, as applicable) as
of such earlier date.

9. No Further Amendments. Except as previously amended or waived in writing or
as amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.

10. Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent, L/C Issuer and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect. Borrower acknowledges and agrees that its
liabilities and obligations under the Original Credit Agreement, as amended
hereby, and under the other Loan Documents, are not impaired in any respect by
this Amendment. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby.

11. Limitation on Agreements. The consents, waivers and modifications set forth
herein are limited precisely as written and shall not be deemed (a) to be a
consent under or a waiver of or an amendment to any other term or condition in
the Original Credit Agreement or any of the other Loan Documents, or (b) to
prejudice any other right or rights that Administrative Agent now has or may
have in the future under or in connection with the Original Credit Agreement and
the other Loan Documents, each as amended hereby, or any of the other documents
referred to herein or therein. The Modification Papers shall constitute Loan
Documents for all purposes.

12. Confirmation of Security. Borrower hereby confirms and agrees that all of
the Collateral Documents that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.

13. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.

14. Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15. of the Original Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16. of the Original Credit Agreement
captioned “Waiver of Right to Trial by Jury” are incorporated herein by
reference for all purposes.

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

15. Entirety, Etc. This Amendment, the other Modification Papers and all of the
other Loan Documents embody the entire agreement between the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

BORROWER GULFPORT ENERGY CORPORATION By:

/s/ Aaron Gaydosik

Aaron Gaydosik Chief Financial Officer

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

THE BANK OF NOVA SCOTIA,

as Administrative Agent and L/C Issuer

By:

/s/ Jay Salitza

Name:

Jay Salitza

Title:

Director

EXISTING LENDER:

THE BANK OF NOVA SCOTIA,

as Lender

By:

/s/ Jay Salitza

Name:

Jay Salitza

Title:

Director

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-2



--------------------------------------------------------------------------------

EXISTING LENDER: AMEGY BANK NATIONAL ASSOCIATION By:

/s/ Jill McSorley

Name:

Jill McSorley

Title:

Senior Vice President

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-3



--------------------------------------------------------------------------------

EXISTING LENDER: KEYBANK NATIONAL ASSOCIATION By:

/s/ George E. McKean

Name:

George E. McKean

Title:

Senior Vice President

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-4



--------------------------------------------------------------------------------

EXISTING LENDER: CREDIT SUISSE AG, Cayman Islands Branch By:

/s/ NUPUR KUMAR

Name:

NUPUR KUMAR

Title:

AUTHORIZED SIGNATORY

By:

/s/ Remi Riester

Name:

Remi Riester

Title:

Authorized Signatory

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-5



--------------------------------------------------------------------------------

EXISTING LENDER: IBERIABANK By:

/s/ Moni Collins

Name:

Moni Collins

Title:

Senior Vice President

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-6



--------------------------------------------------------------------------------

EXISTING LENDER: ASSOCIATED BANK, N.A. By:

/s/ Ryan Osborn

Name:

Ryan Osborn

Title:

Portfolio Manager

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-7



--------------------------------------------------------------------------------

EXISTING LENDER: WELLS FARGO BANK, N.A. By:

/s/ David C. Brooks

Name:

David C. Brooks

Title:

Director

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-8



--------------------------------------------------------------------------------

EXISTING LENDER: BARCLAYS BANK PLC By:

/s/ Ronnie Glenn

Name:

Ronnie Glenn

Title:

Vice President

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-9



--------------------------------------------------------------------------------

NEW LENDER: COMPASS BANK By:

/s/ Kathleen J. Bowen

Name:

Kathleen J. Bowen

Title:

Senior Vice President

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-10



--------------------------------------------------------------------------------

NEW LENDER: PNC BANK, NATIONAL ASSOCIATION By:

/s/ Sandra Aultman

Name:

Sandra Aultman

Title:

Managing Director

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-11



--------------------------------------------------------------------------------

NEW LENDER: U.S. BANK NATIONAL ASSOCIATION By:

/s/ Nicholas T. Hanford

Name:

Nicholas T. Hanford

Title:

Vice President

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-12



--------------------------------------------------------------------------------

NEW LENDER: BNP PARIBAS By:

/s/ Scott Joyce

Name:

Scott Joyce

Title:

Managing Director

 

By:

/s/ Vincent Trapet

Name:

Vincent Trapet

Title:

Director

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page S-13



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

and Applicable Percentages

 

Lender

   Applicable Percentage     Commitment  

The Bank of Nova Scotia

     12.17391304 %    $ 70,000,000   

Amegy Bank National Association

     10.78260870 %    $ 62,000,000   

KeyBank National Association

     10.78260870 %    $ 62,000,000   

Barclays Bank PLC

     10.78260870 %    $ 62,000,000   

Credit Suisse AG, Cayman Islands Branch

     10.78260870 %    $ 62,000,000   

Wells Fargo Bank, N.A.

     10.78260870 %    $ 62,000,000   

IberiaBank

     6.08695652 %    $ 35,000,000   

Associated Bank, N.A.

     6.08695652 %    $ 35,000,000   

BNP Paribas

     5.43478261 %    $ 31,250,000   

Compass Bank

     5.43478261 %    $ 31,250,000   

PNC Bank, National Association

     5.43478261 %    $ 31,250,000   

U.S. Bank National Association

     5.43478261 %    $ 31,250,000   

TOTAL:

     100.00 %    $ 575,000,000   

Maximum Facility Amount: $1,500,000,000

 

SCHEDULE 2.01, Commitments and Applicable Percentages – Solo Page